10/19/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                           Assigned on Briefs July 13, 2021

          STATE OF TENNESSEE v. TARIK DESHAWN NEWMAN

                Appeal from the Criminal Court for Davidson County
                     No. 2018-B-708    Steve R. Dozier, Judge
                     ___________________________________

                           No. M2019-01986-CCA-R3-CD
                       ___________________________________


The Davidson County Grand Jury indicted Defendant, Tarik Deshawn Newman, for one
count each of aggravated robbery, especially aggravated kidnapping, evading arrest in a
motor vehicle with risk of death or injury, and theft of property valued between $1,000 and
$10,000. Following a trial, a jury convicted Defendant as charged, and the trial court
sentenced Defendant to an effective sentence of nineteen years’ incarceration with a 100
percent release eligibility. On appeal, Defendant argues (1) that the State withheld
evidence in violation of Brady v. Maryland, 373 U.S. 83 (1963), and in violation of
Tennessee Rule of Criminal Procedure 16; (2) that the trial court erred in admitting
evidence in violation of Tennessee Rules of Evidence 403 and 404(b); (3) that the evidence
was insufficient to support his convictions; (4) that the trial court erred in denying
Defendant’s Motion for Judgment of Acquittal; and (5) that the sentences were excessive.
Following a thorough review, we affirm the judgments of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

ROBERT L. HOLLOWAY, JR., J., delivered the opinion of the court, in which TIMOTHY L.
EASTER and J. ROSS DYER, JJ., joined.

Ashley Preston, Nashville, Tennessee, (on appeal); and Martesha Johnson, District Public
Defender, and Jennifer Dusenberry and Cantrell Storie, Assistant District Public
Defenders, (at trial) for the appellant, Tarik Deshawn Newman.

Herbert H. Slatery III, Attorney General and Reporter; Renee W. Turner, Senior Assistant
Attorney General; Glenn R. Funk, District Attorney General; and Wesley King and Kate
Melby, Assistant District Attorneys General, for the appellee, State of Tennessee.
                                              OPINION

                                 Factual and Procedural History

        This case arises from the kidnapping and carjacking of the victim, Latara Conley.
Following a car chase by police, which occurred six days after the offense, Defendant and
Co-Defendant Marcus Hendricks wrecked the victim’s stolen car and then fled the scene.
After a foot chase, both were arrested. During the foot chase, Defendant discarded his cell
phone and weapon, which were recovered by the police. At the preliminary hearing and at
trial, the victim identified Defendant as the assailant who kidnapped her and stole her
vehicle.

                                     Pretrial Motion to Dismiss

       On the date trial was set, April 16, 2018, defense counsel filed a Motion to Dismiss
the case against him due to a violation of Brady v. Maryland, 373 U.S. 83 (1963). She
argued that she twice filed with the State a discovery request for all Brady material and a
demand for material subject to disclosure under Tennessee Rule of Criminal Procedure 16.1
Counsel said that, two days before trial,

      [o]n April 14, 2018, at 4:30 PM, the State provided counsel with an additional
      4 pages to Detective Haislip’s report, an additional crime lab report, and
      photos of [Defendant]. Detective Haislip’s report states that a search warrant
      was executed on [Defendant]’s recovered phone and sent to SISU to be
      examined. The report also states that Detective Haislip was informed that
      “the chip off on the suspect[’s] phone” was not successful and that no data
      was recovered. This is the first time that [c]ounsel has received any notice
      that [Defendant’s] phone was tested. At this point, [c]ounsel still has not
      received a copy of the search warrant for the phone or any reports from SISU.

             On April 15, 2018, [c]ounsel received an email from the [S]tate which
      contained two documents, a Forensic Services Request and a report from
      Crime Scene Investigation/Evidence Processing Unit. The documents
      indicate that forensic testing was requested on a Taurus Revolver and on live
      rounds, which were both recovered on January 14, 2016. The Crime Scene
      Report indicates that no latent prints were developed.

      Counsel stated that the assailant who forced himself into the victim’s car made a
phone call while in the car. Moreover, she said that one of the co-defendants discarded a

      1
          The record on appeal does not have a copy of either discovery request by Defendant.
                                                  -2-
cell phone and handgun during a foot chase by police. Counsel asserted that, since no data
was found on the phone and no fingerprints were found on the weapon, this evidence was
“absolutely exculpatory” given that the gun and phone “played such a pivotal part in the
alleged offense” against the victim. She also argued that Defendant would be prejudiced
by a continuance because he was unable to exercise his right to confront witnesses
effectively on his scheduled trial date and because a continuance would violate his speedy
trial rights.

        Defense counsel also contended that the State’s failure to disclose showed a “pattern
of late disclosures” in Defendant’s case. She noted that, ten days prior to his first trial date
in March 2017, the State “disclosed jail calls from [Defendant] for the first time. Twelve
days prior to that same trial date, the [S]tate disclosed a recorded interview of [Defendant]
and [Co-Defendant] Hendricks.” After the March 2017 trial date was continued, the State
“provided [c]ounsel with surveillance footage of the alleged [offense] that had been sitting
in the lead detective’s desk since early 2016.”

                                 Motion to Dismiss Hearing

       The trial court held a hearing on the motion to dismiss and the motions in limine,
and defense counsel argued that the late disclosure of the cell phone testing and fingerprint
testing prejudiced the defense because she was planning to argue at trial that a lack of
testing showed a “sho[dd]y investigation.” Counsel also argued that she did not have time
to review the testing or to see what other type of testing should be done; thus, she could
not effectively cross-examine this late evidence. Counsel stated:

       I understand that a dismissal of this indictment is an extreme remedy. But I
       think it’s warranted given, first off the exculpatory nature of the items we
       have received this weekend, given the length of time [Defendant] has been
       in custody but also given the pattern of late disclosures on the history of this
       case.

        Regarding the testing report for the cell phone, the prosecutor responded that
“sometime between August 10th, 2017, and . . . Friday of last week, I’m pretty sure I
received [] that particular documentation.” The prosecutor noted that he offered open file
discovery to defense counsel in August 2017 and that defense counsel chose not to avail
herself of that option. Defense counsel responded that under Brady, the State was required
to affirmatively disclose exculpatory evidence; the defense was not required to sift through
the State’s files. Moreover, defense counsel was not given a search warrant for the phone,
so she had no reason to believe that it had been searched.



                                             -3-
      The trial court denied the Motion to Dismiss, stating, “I do not find that the State
has in any way grossly or intentionally withheld evidence from [Defendant] or his
counsel.” However, the trial court noted that it believed that the new evidence would
change Defendant’s trial strategy, so it ordered a continuance until July 9, 2018.

                                 Pretrial Motions in Limine

       On April 16, 2018, defense counsel and the State filed several Motions in Limine,
and the trial court heard the motions on July 5, 2018. We will limit our discussion to issues
raised on appeal.

        In discussing the possible admission of four of Defendant’s Facebook photographs,
defense counsel argued that there was no way to know when the photographs of Defendant
were taken, which lowered their probative value. She argued that the photographs were
highly prejudicial because of other individuals in the photographs wielding weapons and
flashing gang signs, because Defendant appeared to be smoking marijuana in one
photograph, and because Defendant held weapons in two of the photographs. She argued
that the photographs should be excluded under Rule 404(b) as propensity evidence. The
trial court denied Defendant’s motion to exclude the Facebook photographs, subject to
redaction of Defendant’s friends and gang signs and symbols.

        The trial court granted Defendant’s motion in limine “to exclude any evidence,
documentary proof and/or witnesses that should have been disclosed pursuant to
[D]efendant’s request for discovery and which [was] not [] disclosed to [D]efendant prior
to trial.”

                                             Trial

        The victim testified that she lived on Arbor Crest Boulevard in Antioch on January
14, 2016. At approximately 10:00 a.m., she was coming home from running errands. The
victim stopped her 2007 silver Camry at the entrance of the apartment complex and took
trash out of her car trunk to put into the compactor. She said that, when she turned back
around, Defendant was facing her and pointing a black handgun at her. Defendant told the
victim, “You’re driving,” and he forced her into the car on the driver’s side. He sat behind
the victim and instructed the victim to “stop looking” at him. Defendant asked if the Camry
had any kind of tracking device. The victim responded that it did not.

       Defendant directed the victim to drive to another apartment complex on Hamilton
Church Road. While they were driving, Defendant took the victim’s driver’s license from
her purse, made a phone call on a white cell phone, and said to the other person on the line,
“I have a car. [I]f I go to jail for this, I want you to go to this address and kill everyone in
                                             -4-
the home.” The victim testified that Defendant gave the person her home address from her
driver’s license. When the victim and Defendant arrived at the second apartment complex,
Defendant let the victim retrieve her phone, her Kindle tablet, and her groceries from her
car. However, Defendant kept the victim’s purse and driver’s license. Defendant told the
victim, “I know you have to report this for insurance, but you better . . . just say it was
stolen. . . . [a]s opposed to a carjacking.” Defendant then drove away in the victim’s car.
The victim testified that she was with Defendant for eight to ten minutes.

       The victim stated that she called the police and gave them a description of the
assailant as an African-American man, “[v]ery young, between [nineteen] and [twenty].”
She said that he was approximately five feet, six or seven inches tall and weighed about
“120 or 130.” The victim described the assailant’s hair as black with short “dread locks”
and said that he wore a dark-colored winter stocking cap. She told police that the assailant
was wearing a dark jacket.

       The victim testified that the approximate value of her Camry at the time of the
offense was $8,000 to $9,000. She said that, six or seven days after the offense, Metro
Nashville Police Department (“MNPD”) contacted her to say that her car had been located.
The victim recalled that she went to the police impound lot and saw that her car was “pretty
beat up.” She stated that it was “totaled out” by the insurance company. After reviewing
photographs of the damage to the Camry, the victim stated that the damage was not present
when Defendant took the car from her.

       Video surveillance footage near the trash compactor was played for the jury. While
watching the video, the victim testified that she was the person standing near the
compactor. She pointed out Defendant on the video as he approached her and confirmed
that she and Defendant were the persons who got into her car and drove away.

       The victim testified that she met with MNPD Detective Shade Haislip about a week
after the offense and that she viewed a photo array. She said that she immediately
recognized photo number four, Defendant, as her assailant but that she told Detective
Haislip that she could not identify anyone. The victim explained at trial that she was still
very afraid when she met with Detective Haislip because Defendant still had her driver’s
license and address, so she did not identify anyone at that time. She said that she was
“absolutely positive” that photo number four was her assailant.

       The victim recalled that, on February 2, 2016, she testified at a preliminary hearing
and identified Defendant as her assailant. She explained that, prior to trial, she saw a
photograph of Co-Defendant Hendricks and that she had never seen him before. The victim
explained that she was positive that Co-Defendant Hendricks was not her assailant because

                                           -5-
Defendant and Co-Defendant Hendricks had “two different complexions[,] and they don’t
look alike.”

       On cross-examination, the victim said that, when she first saw Defendant, she was
focused on the gun in his hand. The victim agreed that Defendant sat behind her in the car
and said that she looked at him through the rearview mirror. The victim recalled that, when
they stopped at the second apartment complex and she got out of the car, Defendant handed
her phone and tablet to her without wearing gloves.

        The victim testified that she cooperated with Detective Haislip following the offense
and allowed him to search her recovered car. She said that she agreed to meet with
Detective Haislip a week after the offense because she did not want the person who robbed
her to “be on the streets.” She agreed that she did not identify anyone from the photo array
that day but that she identified Defendant two weeks later at the preliminary hearing. The
victim agreed that, when she arrived in court for the preliminary hearing, the bailiff brought
Defendant from a side door and that Defendant was the only person in the courtroom
wearing an orange jumpsuit and handcuffs. The victim stated that the first time she saw a
photograph of Co-Defendant Hendricks was the day before trial and that Co-Defendant
Hendricks was not included in the photo array.

       On redirect examination, the victim explained that she chose to identify her assailant
at the preliminary hearing because she “just decided [she] was not going to live in fear
because that’s no way to live.” She explained, “I didn’t want to see this happen to anyone
else.”

       MNPD Detective Derrick Moore testified that, in January 2016, he was a patrol
officer assigned to a “flex team.” He explained that a “flex team” was a “proactive unit . .
. assigned to basically concentrate our efforts into high crime areas.” He said that, on
January 20, 2016, he “ran a tag” on a Camry and that the database indicated that the Camry
had been stolen in a carjacking six days prior. Detective Moore said that he then contacted
dispatch and began to follow the Camry at a safe distance. The Camry suddenly began to
accelerate at a high rate of speed and almost caused a wreck, so Detective Moore activated
his blue lights. The Camry continued to evade Detective Moore’s pursuit and sped through
rush hour traffic at approximately 4:45 p.m. Detective Moore explained:

       While I observed the vehicle, it crossed into oncoming traffic two separate
       times. The second time, it nearly caused an accident. The vehicle [h]ad to
       slam on their brakes causing the Toyota [Camry], the driver of the Toyota
       [Camry] to jerk the car immediately back right, nearly running off of the right
       side of the road.

                                            -6-
       ....

       I could see them once again go into oncoming traffic. And when they made
       the hard -- another aggressive maneuver back to their lane, they over
       corrected and they went off of the road. At that time, they went into a
       drainage ditch, through two to three yards, and then they wrecked into a
       parked car at a house.

        Detective Moore testified that two Black males, Defendant and Co-Defendant
Hendricks, exited the vehicle and fled on foot. Officer James Caruth and another officer
pursued them on foot while Detective Moore secured the Camry. Detective Moore said
that Defendant was wearing red jogging pants and a dark jacket. After Defendant and Co-
Defendant Hendricks were in custody, Detective Moore walked to the edge of the property
where they had crashed and located a revolver and white iPhone on the ground. He recalled
that crime scene investigators also found a brown semi-automatic 45-caliber handgun.

       On cross-examination, Detective Moore agreed that Co-Defendant Hendricks was
“African American” and wore “dread locks” in his hair. Detective Moore agreed that, at
Co-Defendant Hendricks’s juvenile detention hearing, he testified that Defendant and Co-
Defendant Hendricks “looked much the same.”

       On redirect examination, Detective Moore stated that he was not the arresting officer
of either Defendant or Co-Defendant Hendricks. Detective Moore said that he could tell
Defendant and Co-Defendant Hendricks apart by sight.

        Officer Caruth testified that he worked as a “flex” officer and that he mostly looked
for guns in high crime areas. He said that, on January 20, 2016, he heard Detective Moore
radio that a stolen vehicle was traveling at a high rate of speed near his location. Officer
Caruth saw the vehicle pass by him, and he pulled out behind it and activated his blue
lights. He chased the vehicle until it crashed at a home on Neely’s Bend. Officer Caruth
pulled up next to the car, and the driver’s side door opened. Two Black males exited the
vehicle. Defendant was the second person to exit the car, and he was wearing red pants.
Officer Caruth chased the two men and saw something fall from Defendant’s person.
Officer Caruth was wearing his police uniform and called out to Defendant and Co-
Defendant Hendricks that he was a police officer and told them to stop. Officer Ryan Sable
joined the foot pursuit. Officer Caruth was able to take Defendant into custody, and Officer
Sable pursued Co-Defendant Hendricks and took him into custody. Officer Caruth located
the victim’s driver’s license in a “stack of IDs” on Defendant’s person.

       After placing Defendant in a police vehicle, Officer Caruth retraced his steps from
the foot chase and located what Defendant had dropped. Officer Caruth found the 45-
                                            -7-
caliber semi-automatic brown handgun that fell from Defendant’s person during the foot
chase and pointed it out to the crime scene investigators. He said that another officer
directed his attention to a black revolver found on the scene.

       During a jury-out hearing, the State requested that it be permitted to show a mugshot
of Co-Defendant Hendricks to Officer Caruth and then publish it to the jury. Defense
counsel objected, stating that the trial court granted the motion in limine to exclude all
evidence not included in discovery. The trial court responded that, until the State learned
that Defendant’s theory of defense was mistaken identity and that Co-Defendant Hendricks
was the actual assailant, the State was not planning to use the mugshot of Co-Defendant
Hendricks to rebut that theory. The prosecutor said that he printed the mugshot of Co-
Defendant Hendricks the morning before trial. Defense counsel argued that her defense
theory was “fairly obvious” before trial and that the prosecutor clearly anticipated this
defense because he printed the mugshot before hearing her opening statement. She stated
that Defendant would be prejudiced because she planned her defense thinking that the State
“would use the evidence that ha[d] been provided to [her] in discovery.” Defense counsel
said that she “didn’t think they would have a picture [of Co-Defendant Hendricks] because
none was ever provided to [her] and that would clearly be material to [her] preparing a
defense.”

       The prosecutor stated that the RMS system was the system from which he printed
the mugshot of Co-Defendant Hendricks prior to trial. He said that, during open file
discovery, he took defense counsel to the RMS system and asked her what, if anything, she
wanted to see. The prosecutor argued that defense counsel knew that Co-Defendant
Hendricks had been arrested before and would have his mugshot in the RMS system but
that defense counsel never requested the mugshot of Co-Defendant Hendricks during
discovery.

       The trial court stated that defense counsel had months to prepare for trial and that
she opened the door when she cross-examined the victim and officers about the appearance
of Co-Defendant Hendricks. The trial court stated that, under Tennessee Rule of Criminal
Procedure 16, the State was only required to provide documents that would be material to
preparing the defense and that, if the State did not know what the defense theory was, then
“they don’t know that it’s material.” The trial court concluded, “[S]hould the State have
been aware that a photo of [Co-Defendant] Hendricks would be material to preparing the
defense? The answer to that is no.” Defense counsel stated, “Under that theory, then they
would never have to provide anything to us because they are never going to know exactly
what our defense is.” The trial court ruled that the photograph was admissible.

       When the jury returned, MNPD Officer Bryan Dewalt testified that he worked as a
“flex” officer and that, in January 2016, he transported Co-Defendant Hendricks from the
                                           -8-
scene of his arrest to the police department. Officer Dewalt said that the photograph
admitted by the State “looked like” Co-Defendant Hendricks. He said that the most he
remembered was “the hair, because, you know, it’s been about two years, but that’s the
hair I remember.”

       MNPD Detective Shade Haislip testified that, on January 14, 2016, he responded to
the apartments on Arbor Knoll Boulevard and met the victim. He said that he met with the
victim again on January 21, 2016, and that he showed her a photo array which included
Defendant. Detective Haislip recalled:

       When I showed her the lineup, she repeatedly looked at photograph number
       four, which is a photograph of [Defendant] and made eye contact with that
       photograph for an extended period of time. And she stated several times that
       she was afraid. She didn’t want her family hurt, statements of that nature.
       And all of the while still looking at photograph number four. And at the very
       end of it she finally did not pick anybody out.

         Detective Haislip stated that the unit in the MNPD that extracts information from
cell phones was unable to extract any information from the white cell phone recovered
from the scene of the arrest. Detective Haislip reviewed four photographs taken from
Defendant’s Facebook profile. The first photograph depicted Defendant wearing red pants
and no shirt and standing next to another Black male who was pointing a pistol towards the
camera. The second photograph depicted Defendant wearing “dark pants and a dark top
with a black knit cap[.]” The third photograph portrayed Defendant “holding up two guns
[--] a revolver and then another is a semi-automatic pistol.” The fourth photograph pictured
Defendant “holding up a small semi-automatic pistol in his hand with another subject
directly behind him [] holding [a] black revolver.”

        On cross-examination, Detective Haislip testified that he had conducted hundreds
of photographic lineups in his career. He agreed that, upon an identification of a suspect,
he was supposed to document “any observations and statements” by a witness. He agreed
that he did not write anything on the lineup form or in his report indicating that the victim
was looking at Defendant’s photo during the lineup or that the victim stated she was afraid
for her family. Detective Haislip agreed that the lineup forms and police reports must be
accurate and thorough because officers often testify months or years after a lineup is
conducted. Detective Haislip stated that, when he conducted the lineup, he knew that
photograph number four was of Defendant and that Defendant was the suspect. He said
that he did not show the victim a photograph of Co-Defendant Hendricks during the lineup.

       Detective Haislip agreed that he did not attempt to obtain the call records or location
records for the recovered white cell phone. He stated that the victim’s items that she had
                                            -9-
with her at the time of the offense were not fingerprinted. He said that he never attempted
to obtain the cell phone records or GPS records for the recovered cell phone because he
“did not know the number for that phone.”

        MNPD Crime Scene Investigator Courtney Bouchie testified that she responded to
the scene of Defendant’s arrest on Neely’s Bend on January 20, 2016, and that she noted
tire tracks in the snow on the grass, a broken mailbox, and a broken fence. Investigator
Bouchie said that a silver Camry was on the scene and that it had collided with a vehicle
parked at the home on Neely’s Bend. During her walkthrough of the scene, Investigator
Bouchie photographed and collected a Taurus .38 special revolver, a white Samsung cell
phone, and a .45-caliber semi-automatic pistol. She said that the weapons and phone did
not have snow, ice, or rust on them, indicating that they were recently discarded. She stated
that the semi-automatic pistol had a bullet chambered, was cocked, and had the safety lock
removed, so it was ready to fire. Investigator Bouchie spoke with the homeowner at
Neely’s Bend who said that he did not own the semi-automatic pistol.

       Investigator Bouchie explained the absence of fingerprints on the collected items:

       Despite what we see on TV, fingerprints can be fleeting. If our hands are
       sweaty or if we swipe across something, we may or may not leave good
       fingerprints. And not only that, but if those fingerprints aren’t of a quality
       nature, they may not come back to anybody.

        During a jury-out hearing, defense counsel moved for judgment of acquittal, arguing
in part that, because Co-Defendant Hendricks was the driver of the vehicle at the time of
the arrests, the evidence was insufficient to charge the jury with evading arrest and theft of
property valued between $1,000 and $10,000. The trial court denied the motion,
concluding that the jury would determine whose testimony to credit and would determine
whether Defendant was guilty for exercising control over stolen property and/or criminal
responsibility for evading arrest.

       The jury convicted Defendant in count one of aggravated robbery, in count two of
especially aggravated kidnapping, in count three of evading arrest in a motor vehicle with
risk of death or injury, and in count four of theft of property valued between $1,000 and
$10,000.

                           Sentencing and Motion for New Trial

      At the sentencing hearing, Dr. Pattie Van Eys testified as an expert in clinical
psychology and said that, based upon the “wealth of records” she reviewed and interviews
with Defendant, he had experienced complex chronic trauma as a child which had “wire[d]
                                            - 10 -
the brain differently.” She said that Defendant was removed from his home and put in the
foster care system at age four. Prior to his admission to foster care, Defendant experienced
ten out of ten “adverse childhood experiences” (“ACEs”), which included “physical abuse,
physical and emotional neglect[,] [s]exual abuse, domestic violence of the mother,
incarceration of a family member, substance abuse in the family, mental illness in the
family, divorce or separation of the parents[,] and psychological abuse[.]” She explained
that having eight or more ACEs occurred in one out of 1,000 people in America and “means
that that childhood was very violent and abusive, neglectful, chaotic[,] and it changes the
development of the child.”

       Dr. Van Eys explained that Defendant’s father stabbed his mother and beat her.
Defendant’s father was hospitalized in a mental hospital because he had “command
hallucinations” to kill Defendant’s mother. Defendant’s father was diagnosed with
schizophrenia. Defendant’s father beat Defendant and his siblings with belts to their heads,
groins, and backs. Defendant’s father sexually abused and impregnated Defendant’s sister
and was incarcerated for sexual and physical abuse. Defendant’s father “had sex with the
kids” and beat them, and the siblings were made to sexually abuse one another.

       Dr. Van Eys testified that Defendant experienced homelessness with his birth family
and “lots of transiency.” The Department of Children’s Services (“DCS”) reported that
Defendant’s home was “in deplorable conditions” and “infested with insects.” The home
was filthy, and there was no food in the cupboards or refrigerator. Dr. Van Eys said that
the children were not supervised and that they were “sometimes on the roof” and “were
vandalizing the neighbor’s home.”

        DCS removed the children and placed them into different foster care homes when
Defendant was four and a half years old. Dr. Van Eys reported that, when Defendant
entered foster care at age four, he already had a problem with profanity, which showed that
he had been in an environment of psychological abuse. Defendant’s mother admitted to
hitting and yelling at Defendant and his siblings. Defendant’s mother had a criminal record
and a substance abuse problem. Defendant’s parents separated, and Defendant’s father
“ended up leaving the family[.]” When Defendant was six years old, the court allowed him
to return to his mother in a “trial home visit. . . . [T]hat lasted five months and it went very
badly.” Defendant’s mother did not supervise the children, and they got into a great deal
of trouble. She took the children out of state without notifying DCS, so when the children
were located, they were returned to foster care. Defendant’s mother’s parental rights were
terminated shortly thereafter.

        Defendant and one of his brothers were then adopted by the Newman family, but
after five years, the Newmans returned the boys to the State and “said they couldn’t handle
them anymore.” Dr. Van Eys stated that Mr. Newman, Defendant’s adoptive father, would
                                             - 11 -
provoke Defendant “until he would say something verbally back[,] and then it would give
him cause to go ahead and strike [Defendant] with boards from Home Depot.” Dr. Van
Eys explained that, when Defendant was returned to foster care as a teenager, the
neighborhood he lived in exposed him to gangs and that he was “given guns[.]” One of
Defendant’s teenage friends was killed by gun violence. Dr. Van Eys concluded that
Defendant suffered from “all ten ACEs” in Defendant’s “first four and [a] half years.”

       Dr. Van Eys explained that Defendant’s brain was rewired to believe there was
“constant threat, chaos, danger, needs not getting met.” She said,

       [I]n the very early stages it’s setting up for the later brain to be like: Boom,
       if I’m reminded by a sight, a smell, a sound, a deep voice, because that’s the
       kind of person that used to hit me when I was little, whatever that threat might
       be, the amygdala doesn’t think, it simply reacts to survive.

She explained that Defendant’s early brain was damaged by trauma to the point that he
could not appreciate the consequences of his actions and could not think through decisions.
Dr. Van Eys said that not everyone with a chronic complex trauma in early childhood had
a bad outcome because they would have a “protective factor,” like a church community,
teachers and mentors, or an adoptive family, that would help the child develop competence.
She explained that Defendant did not have one single adult in his childhood who invested
in him. Dr. Van Eys concluded that Defendant still had the opportunity to grow and
“change the wiring” in his brain because he was “still quit[e] young.” Defendant was age
twenty-one at the time of sentencing.

      On cross-examination, Dr. Van Eys testified that she spent six hours reviewing
Defendant’s juvenile and DCS records, three hours speaking with Defendant face-to-face,
two hours speaking with defense counsel, and had a “short interview” with a guard whom
Defendant assaulted during his time in a juvenile correction facility. Dr. Van Eys said that
the guard from the juvenile facility stated that Defendant needed better friends and a
mentor. Dr. Van Eys agreed that Defendant was a danger to the citizens of Davidson
County and that he needed rehabilitation.

       In a written order, the trial court stated that it considered:

       (1) the evidence received at the sentencing hearing; (2) the pre[-]sentence
       report; (3) the principles of sentencing and arguments as to sentencing
       alternatives; (4) the nature and characteristics of the criminal conduct
       involved; (5) evidence and information offered by the parties on the
       enhancement and mitigating factors; (6) statistical information provided by
       the administrative office of the courts as to sentencing practices for similar
                                             - 12 -
       offenses in Tennessee; (7) the result of the validated risk and needs
       assessment conducted by the department and contained in the presentence
       report; and (8) the potential for rehabilitation or treatment.

        The trial court applied enhancement factor (1), that Defendant “has a previous
history or criminal convictions or criminal behavior, in addition to those necessary to
establish the appropriate range.” Tenn. Code Ann. § 40-35-114(1) (2018). The trial court
supported this finding by citing that Defendant was adjudicated delinquent as a juvenile
for “two charges of evading arrest, aggravated robbery, aggravated criminal trespass,
resisting a stop, frisk, or arrest, and disorderly conduct.”

       The trial court applied mitigating factor (13), “any other factor consistent with the
purposes” and of sentencing, by considering Defendant’s life experiences to be
“extraordinarily difficult.” Tenn. Code Ann. § 40-35-113(13) (2018). The trial court
summarized Dr. Van Eys’s findings and stated, “While these experiences do not eliminate
[D]efendant’s culpability for the commission of the violent and dangerous offenses at issue
in this case, the [c]ourt has considered this background in making its sentencing
determinations.” Moreover, the trial court found a mitigating factor to be that Defendant
voluntarily released the victim alive.

       The trial court sentenced Defendant as a Range I standard offender as follows:

       1) In count one, aggravated robbery, to ten years with an 85% release eligibility;

       2) In count two, especially aggravated kidnapping, to nineteen years with a 100%
release eligibility;

       3) In count three, evading arrest, to three years with a 30% release eligibility; and

       4) In count four, theft of property valued between $1,000 and $10,000, to three years
with a 30% release eligibility.

       The trial court aligned all four sentences concurrently, for an effective sentence of
nineteen years with a 100% release eligibility. The court opined that it did “not believe
that [D]efendant is beyond rehabilitation, and is hopeful that [D]efendant learns from his
time in incarceration and engages in a productive life when released.”

      Defendant filed a timely motion for new trial, which the trial court denied.
Defendant now timely appeals.



                                           - 13 -
                                          Analysis

       On appeal, Defendant argues that the State delayed disclosure of obviously
exculpatory evidence in violation of Brady v. Maryland; that the trial court erred by
admitting Co-Defendant Hendricks’s mugshot in violation of Tennessee Rule of Criminal
Procedure 16; that the trial court erred by admitting photographs from Defendant’s
Facebook profile; that the evidence was insufficient to support his convictions; that the trial
court erred by denying his Motion for Judgment of Acquittal; and that the trial court erred
by imposing an excessive sentence.

      The State responds that the State did not violate Brady; that the trial court did not
abuse its discretion in admitting photographs; that the trial court properly sentenced
Defendant; and that the evidence was sufficient to support Defendant’s convictions.

                                 1. Alleged Brady Violation

       Defendant argues that the trial court erred when it denied his motion to dismiss due
to a Brady violation. Defendant asserts that the report showing an attempted analysis of
the cell phone and the report showing a lack of latent prints lifted from the firearm were
obviously exculpatory and that, even if they were not, defense counsel made several pretrial
discovery requests. He argues that the reports were “exculpatory and favorable” because
“the State was unable to recover any data from this phone considering that it played such
a pivotal role” in the offenses and because “the State was unable to lift prints from the
recovered firearm[.]” Defendant asserts that “[a] pattern of late disclosures had previously
occurred in this case, and the State’s delayed disclosure of this information prejudiced
[Defendant] in that it prohibited him from presenting his defense on his originally
scheduled trial date, and from effectively preparing for trial.” Finally, he argues that the
continuance granted by the trial court after the evidence was provided prejudiced him by
violating his right to a speedy trial.

        The United States Supreme Court stated in Brady v. Maryland that “the suppression
by the prosecution of evidence favorable to an accused upon request violates due process
where the evidence is material either to guilt or to punishment, irrespective of the good
faith or bad faith of the prosecution.” 373 U.S. at 87. The State is responsible to disclose
“any favorable evidence known to the others acting on the government’s behalf in the case,
including police.” Strickler v. Greene, 527 U.S. 263, 307 n.12 (1999).

       Four prerequisites must be satisfied to establish a Brady violation:




                                            - 14 -
       1. The defendant must have requested the information (unless the evidence
       is obviously exculpatory, in which case the State is bound to release the
       information whether requested or not);

       2. The State must have suppressed the information;

       3. The information must have been favorable to the accused; and

       4. The information must have been material.

State v. Edgin, 902 S.W.2d 387, 389 (Tenn. 1995), as amended on reh’g (July 10, 1995).
Even if the defendant does not specifically request evidence, favorable evidence is
material, and its suppression is a constitutional violation, “if there is a reasonable
probability that, had the evidence been disclosed to the defense, the result of the proceeding
would have been different.” United States v. Bagley, 473 U.S. 667, 682 (1985).
“Reasonable probability” is defined as “a probability sufficient to undermine confidence
in the outcome.” Id.

        “Generally, if there is only a delayed disclosure of information, in contrast to a
complete failure to disclose exculpatory information, Brady normally does not apply,
unless the delay itself causes prejudice.” Larry McKay v. State, No. W2008-02274-CCA-
R3-PD, 2010 WL 2384831, at *8 (Tenn. Crim. App. June 15, 2010) (quoting State v.
Caughron, 855 S.W.2d 526, 548 (Tenn. 1993) (Daughtrey, J., dissenting)), perm. app.
denied (Tenn. Jan. 13, 2011). “Delayed disclosure results in prejudice to the defendant and
may deny the defendant due process when it is too late for the defendant to make use of
any benefits of the evidence.” State v. Sidney M. Ewing, No. 01C01-9612-CR-00531, 1998
WL 321932, at *8 (Tenn. Crim. App. June 19, 1998), opinion vacated and reentered, No.
01C01-9612-CR-00531, 1998 WL 485614 (Tenn. Crim. App. Aug. 18, 1998) (internal
citation omitted).

       Initially, we note that the trial court found that the prosecutor did not intentionally
or grossly negligently delay disclosure of the reports at issue on appeal. However, we
agree with Defendant that the prosecutor’s lack of bad faith is irrelevant to a Brady analysis.
Brady, 373 U.S. at 87.

       However, Defendant cannot show that there was “a reasonable probability that, had
the evidence been disclosed to the defense, the result of the proceeding would have been
different.” Bagley, 473 U.S. at 682. The evidence against Defendant was overwhelming.
The victim testified that she was “absolutely positive” that Defendant was her assailant,
Defendant was arrested shortly after fleeing from the victim’s stolen vehicle, and
Defendant had possession of the victim’s driver’s license. Additionally, the delayed
                                            - 15 -
disclosure of the reports was not “too late for [D]efendant to make use of any benefits of
the evidence” because Defendant had the option to show at trial that the State did not lift
his fingerprints from the recovered revolver and did not glean any inculpatory evidence
from the cell phone. See Sidney M. Ewing, 1998 WL 321932, at *8. In fact, defense
counsel cross-examined Officer Caruth about the request to fingerprint the firearm and
cross-examined Detective Haislip about his failure to glean any information from the cell
phone. Finally, when the trial court granted an almost three-month delay, it noted that
Defendant was “in custody on other charges” and concluded that the delay would not “rise
to the level of denying his right to a reasonable trial date[.]” We agree. State v. Bates, 313
S.W.3d 265, 270 (Tenn. Crim. App. 2009) (finding no prejudice in a twenty-year delay for
sentencing because the defendant was incarcerated during that time on other charges); see
also State v. Ricky Grover Aaron, No. M2002-02288-CCA-R3-CD, 2004 WL 1533825, at
*6 (Tenn. Crim. App. July 8, 2004) (finding no prejudice to a delay of approximately four
years between indictment and trial because the defendant was incarcerated in federal prison
on other charges), perm. app. denied (Tenn. May 2, 2005). Defendant suffered no
prejudice from the delayed disclosure of the reports, and he is not entitled to relief on this
issue.

                                 2. Admission of Mugshot

        Defendant argues that the trial court erred in admitting Co-Defendant Hendricks’s
mugshot because it granted Defendant’s motion in limine excluding all evidence not
provided in discovery. He asserts that, pursuant to his request under Tennessee Rule of
Criminal Procedure 16, the mugshot was “material to preparing a defense” because his
defense theory was one of mistaken identity. Defendant argues that the trial court erred in
ruling that the State was not required to provide a copy of the mugshot under Rule 16 when
it concluded that the State could “not have been aware that the photo was material to the
preparation of the defense[.]” Finally, Defendant argues that he was prejudiced by “bad
faith, intentional disregard of the rules of discovery, and deliberate withholding of the
photograph to gain a tactical advantage.” In support of this argument, Defendant claimed:

       defense counsel had no access to the RMS system; the State printed its copy
       of the photo from the RMS system at 8:23 a[.]m[.] on the morning that
       opening statements were heard, indicating that [the prosecutor] planned to
       use it; the State mentioned [Co-Defendant] Hendricks in its opening
       statement; the State was aware of the relevance of the photo; and that the
       defense had still not seen or been provided with a copy of that photo as of
       the moment when the State sought permission to introduce it.

       In its brief, the State responds that there was no discovery violation solely based on
the fact that the prosecutor did not use the mugshot in his case-in-chief. However, that is
                                            - 16 -
only one of three types of evidence that are subject to Tennessee Rule of Criminal
Procedure 16. Rule 16 requires the State, upon the defendant’s request, to permit a
defendant to inspect and copy books, papers, documents, and other tangible objects if the
item is within the State’s possession, custody, or control and: (1) the item is material to
preparing the defense; (2) the State intends to use the item in its case-in-chief at trial; or
(3) the item was obtained from or belongs to the defendant. Tenn. R. Crim. P. 16(a)(1)(F).

        In overruling defense counsel’s objection to the admission of the mugshot, the trial
court said that, if the State did not know what the defense theory was, then “they don’t
know that it’s material.” The trial court concluded, “[S]hould the State have been aware
that a photo of [Co-Defendant] Hendricks would be material to preparing the defense? The
answer to that is no.”

       Regarding the materiality standard under Rule 16, this court has explained:

       In determining the proper standard, we believe that it is appropriate to refer
       to federal authority interpreting Rule 16(a), Fed. R. Crim. P., because our
       Rule 16 conforms with and was greatly derived from its federal counterpart.
       Materiality means more than that the evidence in question bears some
       abstract logical relationship to the issues in the case. There must be some
       indication that the pretrial disclosure of the disputed evidence would have
       enabled the defendant significantly to alter the quantum of proof in his favor.
       This definition of materiality is not restricted to exculpatory evidence
       because the discovery of inculpatory evidence may enable the defendant to
       alter the quantum of proof in his favor in several ways: by preparing a
       strategy to confront the damaging evidence at trial; by conducting an
       investigation to attempt to discredit that evidence; or by not presenting a
       defense which is undercut by such evidence. In order to be material, the
       discoverable item must significantly help[] in uncovering admissible
       evidence, aiding witness preparation, corroborating testimony, or assisting
       impeachment and rebuttal.

State v. Thomas Dee Huskey, No. E1999-00438-CCA-R3-CD, 2002 WL 1400059, at *59
(Tenn. Crim. App. June 28, 2002) (internal quotations and citations omitted), perm. app.
denied (Tenn. Feb. 18, 2003).

       Defendant argues on appeal that the prosecutor knew that Co-Defendant
Hendricks’s mugshot was “material to the defense.” The following exchange occurred
between the trial court and defense counsel during the July 5, 2018 hearing on the motions
in limine:

                                            - 17 -
       THE COURT: And [Defendant] is saying that he’s not the perpetrator of
       these crimes, right?

       [DEFENSE COUNSEL]: Right.

        Further, the trial court, prosecutor, and defense counsel had lengthy pretrial
discussions regarding the admissibility of Defendant’s Facebook photographs, and the
prosecutor repeatedly argued that the Facebook photographs were relevant to show that
Defendant had similarities to the assailant as described by the victim. It was quite clear
from the pretrial discussions that the identity of the perpetrator was at issue. Additionally,
the State printed out the photograph of Co-Defendant Hendricks on the morning before
trial, before the defense proffered its theory of mistaken identity during opening argument.
While the State is not required to anticipate every possible defense theory in disclosing
material evidence under Rule 16, see e.g., United States v. Viviene Lee Hopkins, No. 94-
1337, 1995 WL 70162 at *3 (1st Cir. 1995), based upon pretrial discussions and the pretrial
printing of the mugshot, we conclude that the mistaken identity theory here was obvious to
all. If defense counsel had access to the State’s photograph of Co-Defendant Hendricks,
arguably she would not have “present[ed] a defense which [was] undercut by such
evidence[,]” namely, that the kidnapper was actually Co-Defendant Hendricks. See
Thomas Dee Huskey, 2002 WL 1400059, at *59. We conclude that the State knew or
should have known that Co-Defendant Hendricks’s mugshot was clearly material to
preparing a defense under Rule 16. Regardless of whether the mugshot was entered as
rebuttal proof, the withholding of the mugshot constitutes a Rule 16 violation. State v.
Marlos Shields, No. W2007-01721-CCA-R3-CD, 2009 WL 2047588, at *3-4 (Tenn. Crim.
App. July 15, 2009) (finding a Rule 16 discovery violation where the State withheld the
contents of the defendant’s oral statement that was later introduced by the State as rebuttal
proof), perm. app. denied (Tenn. Dec. 14, 2009); State v. Ronald Mitchell, No. 02C01-
9702-CC-00070, 1997 WL 567913, at *3 (Tenn. Crim. App. Sept. 15, 1997) (“[T]he
burden is on the State, regardless of what it thinks the [d]efendant is aware of, to assure
that discovery is provided” under Rule 16.), perm. app. denied (Tenn. Apr. 27, 1998).

        Nevertheless, Defendant has not established that the Rule 16 violation prejudiced
him. When arguing that a Rule 16 violation requires reversal, the defendant bears the
burden of showing “the degree to which the impediments to discovery hindered trial
preparation and defense at trial.” State v. Brown, 836 S.W.2d 530, 548 (Tenn. 1992).
Defendant and Co-Defendant Hendricks had some similarities of appearance, such as their
race, build, and hairstyle. Defense counsel certainly had the option to argue to the jury,
based on the admitted mugshot, that the similarities between Defendant and Co-Defendant
Hendricks supported his theory of the victim’s mistaken identity. Indeed, defense counsel
elicited from Detective Moore that Defendant and Co-Defendant Hendricks “looked much
the same.” On appeal, Defendant does not argue that he and Co-Defendant Hendricks are
                                            - 18 -
so dissimilar in appearance as to undermine his theory of mistaken identity. Indeed, the
only prejudice that Defendant claims is that the State violated the rules of discovery and
that he was entitled to the mugshot because it was material. As such, Defendant has not
established that “the pretrial disclosure of the disputed evidence would have enabled [him]
significantly to alter the quantum of proof in his favor.” Thomas Dee Huskey, 2002 WL
1400059, at *59. Defendant has not carried his burden and is not entitled to relief.

                         3. Admission of Facebook Photographs

       Defendant argues that the trial court erred in admitting four photos from his
Facebook profile that depicted him and other young men wielding handguns, smoking what
could be construed to be marijuana, and “flashing hand signs” that could be construed to
be gang signs. Defendant contends that the probative value of these photographs was
substantially outweighed by their unfair prejudice in violation of Tennessee Rule of
Evidence 403 and that they were admitted as propensity evidence in violation of Tennessee
Rule of Evidence 404(b). Defendant asserts that the State admitted the photographs to
show that Defendant matched the victim’s description because he wore red pants and a
black cap. He argues that wearing red pants and a black cap is a general description that
could apply to any number of men in Nashville, thus reducing the photographs’ probative
value. He contends that the gun recovered at his arrest was not one of the guns in the
photographs, further reducing their probative value. Defendant argues that, while owning
a handgun is not inherently a crime or bad act under Rule 404(b), in combination with the
depiction of drug use and gang signs, the photographs showed “much more than mere
ownership or possession of guns[.]”

       The State responds that, because Defendant argued mistaken identity at trial, the
State was entitled to present evidence of Defendant wearing the hair style and clothing as
described by the victim. Alternatively, the State argues that Defendant has not established
that any error affected the judgment or resulted in prejudice to the judicial process.

                                      a. Rule 404(b)

      Rule 404(b) of the Tennessee Rules of Evidence provides:

             Evidence of other crimes, wrongs, or acts is not admissible to prove
      the character of a person in order to show action in conformity with the
      character trait. It may, however, be admissible for other purposes. The
      conditions which must be satisfied before allowing such evidence are:

            (1) The court upon request must hold a hearing outside the jury’s
      presence;
                                          - 19 -
            (2) The court must determine that a material issue exists other than
      conduct conforming with a character trait and must upon request state on the
      record the material issue, the ruling, and the reasons for admitting the
      evidence;

             (3) The court must find proof of the other crime, wrong, or act to be
      clear and convincing; and

            (4) The court must exclude the evidence if its probative value is
      outweighed by the danger of unfair prejudice.

See also State v. Thacker, 164 S.W.3d 208, 240 (Tenn. 2005); State v. Parton, 694 S.W.2d
299, 302 (Tenn. 1985).

       One Facebook photograph depicted Defendant smoking an item resembling a
marijuana blunt. This is evidence of an uncharged crime, namely, possession of marijuana,
and thus, it falls under Rule 404(b). See State v. McCary, 922 S.W.2d 511, 514 (Tenn.
1996). However, Defendant did not argue to the trial court that the marijuana photograph
was inadmissible under Rule 404(b) but rather that it violated Rules 401 and 403. Because
Defendant did not object to the marijuana photograph under Rule 404(b), this issue is
waived. Tenn. R. Crim. P. 36(a). Defendant has not requested plain error review of this
issue, but, in any event, we determine that plain error review is not necessary to do
substantial justice. Tenn. R. App. P. 36(b); State v. Adkisson, 899 S.W.2d 626, 640-641
(Tenn. Crim. App. 1994).

        Moreover, we reject Defendant’s argument that the other three Facebook
photographs depicting firearms should have been excluded under Rule 404(b). Mere
“possession of a handgun is not a ‘bad act’ requiring the application of the Rule 404(b).”
State v. Larry E. Orozco, No. M2017-00327-CCA-R3-CD, 2018 WL 2372197, at *9 (Tenn.
Crim. App. May 24, 2018) no perm. app. filed; see also State v. Michael Wright, No.
M2019-00082-CCA-R3-CD, 2020 WL 3410247, at *18 (Tenn. Crim. App. June 22, 2020),
perm. app. denied (Tenn. Oct. 13, 2020); State v. Lamantez Desha Robinson, No. M2016-
02335-CCA-R3-CD, 2017 WL 4693999, at *7 (Tenn. Crim. App. Oct. 18, 2017), perm.
app. denied (Tenn. Feb. 14, 2018). Defendant argues that the combination of the pointed
guns with hand signs would have led the jury to conclude that Defendant was a gang
member and thus would place the Facebook photographs under Rule 404(b) as propensity
evidence. However, the photographs at issue were redacted to remove lettering that could
have been associated with a gang, and the only visible hand sign is one photograph with
someone other than Defendant holding up what appears to be an “OK” symbol. Therefore,
it did not implicate Rule 404(b). State v. Telvin Toles, No. W2018-01175-CCA-R3-CD,
                                          - 20 -
2019 WL 2167835, at *11 (Tenn. Crim. App. May 17, 2019) (stating that “because the
gesture in question” was made by someone other than the defendant, “regardless of whether
it is a gang sign or some other innocent gesture, it does not directly implicate [the
d]efendant’s character or propensity to commit the crime on trial”), perm. app. denied
(Tenn. Sept. 20, 2019); State v. DuBose, 953 S.W.2d 649, 653 (Tenn. 1997) (“Evidence of
crimes, wrongs or acts, if relevant, are not excluded by Rule 404(b) if they were committed
by a person other than the accused[.]”). Thus, the admission of these three Facebook
photographs does not fall under Rule 404(b).

                                        b. Rule 403

        Defendant also argues that the probative value of the Facebook photographs is
substantially outweighed by the danger of unfair prejudice. In order to be admitted into
evidence, a photograph must be relevant to an issue that the jury must decide. State v.
Thomas, 158 S.W.3d 361, 394 (Tenn. 2005). “[E]vidence is relevant if it helps the trier of
fact resolve an issue of fact.” State v. James, 81 S.W.3d 751, 757 (Tenn. 2002) (quoting
Neil P. Cohen, et al., Tennessee Law of Evidence § 4.01[4], at 4-8 (4th ed. 2000)).
However, relevant evidence should be excluded if its prejudicial effect substantially
outweighs its probative value. Tenn. R. Evid. 403; State v. Banks, 564 S.W.2d 947, 951
(Tenn. 1978). “[T]he admissibility of photographs lies within the discretion of the trial
court,” whose ruling “will not be overturned on appeal except upon a clear showing of an
abuse of discretion.” Id. at 949.

       Rule 403 of the Tennessee Rules of Evidence provides, “Although relevant,
evidence may be excluded if its probative value is substantially outweighed by the danger
of unfair prejudice, confusion of the issues, or misleading the jury, or by considerations of
undue delay, waste of time, or needless presentation of cumulative evidence.” Tenn. R.
Evid. 403. “Unfair prejudice” is defined as “[a]n undue tendency to suggest decision on
an improper basis, commonly, though not necessarily, an emotional one.” Banks, 564
S.W.2d at 951 (quoting Advisory Committee Note to Federal Rule of Evidence 403). This
court has also stated that “[p]rejudice becomes unfair when the primary purpose of the
evidence at issue is to elicit emotions of ‘bias, sympathy, hatred, contempt, retribution, or
horror.’” State v. Collins, 986 S.W.2d 13, 20 (Tenn. Crim. App. 1998) (quoting M.
Graham, Handbook of Federal Evidence, 182-83 (2d ed. 1986)). Photographs must never
be used “solely to inflame the jury and prejudice them against the defendant.” Banks, 564
SW.2d at 951. Evidence which only appeals to the sympathies of the jury, conveys a sense
of horror, or “engenders an instinct to punish” should be excluded. Collins, 986 S.W.2d at
20.

       The first two Facebook photographs (the one with Defendant wearing red pants and
no shirt and the one of Defendant smoking) were clearly relevant to show that Defendant’s
                                           - 21 -
appearance and clothing matched the victim’s description. Given Defendant’s theory of
mistaken identity, photographs corroborating the victim’s description and identification of
Defendant were highly probative. However, this court agrees that the last two photographs
of Defendant pointing guns were unfairly prejudicial because the recovered weapon was
not depicted in the photographs, because the photographs did not depict the clothing
described by the victim, and because they were unnecessary because other properly
admitted photographs showed Defendant’s face and hairstyle. See Michael Wright, 2020
WL 3410247, at *18 (“The photographs of the [d]efendant with an assault type weapon
and with two weapons aimed at the camera were not connected to the [d]efendant’s
involvement in the offenses and were, therefore, unnecessary, misleading, and unfairly
prejudicial.”).

        Nevertheless, Defendant has not established that the admission of the last two
photographs was reversible error. The line between harmless and reversible error “is in
direct proportion to the degree of the margin by which the proof exceeds the standard
required to convict, beyond a reasonable doubt.” Delk v. State, 590 S.W.2d 435, 442 (Tenn.
1979). As we explained previously, the evidence here was overwhelming. Thus, the error
in admitting the second two Facebook photographs was harmless. Defendant is not entitled
to relief.

                              4. Sufficiency of the Evidence

       Our standard of review for a sufficiency of the evidence challenge is “whether, after
viewing the evidence in the light most favorable to the prosecution, any rational trier of
fact could have found the essential elements of the crime beyond a reasonable doubt.”
Jackson v. Virginia, 443 U.S. 307, 319 (1979) (emphasis in original); see also Tenn. R.
App. P. 13(e). Questions of fact, the credibility of witnesses, and weight of the evidence
are resolved by the fact finder. State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997). This
court will not reweigh the evidence. Id. Our standard of review “is the same whether the
conviction is based upon direct or circumstantial evidence.” State v. Dorantes, 331 S.W.3d
370, 379 (Tenn. 2011) (quoting State v. Hanson, 279 S.W.3d 265, 275 (Tenn. 2009))
(internal quotation marks omitted).

       A guilty verdict removes the presumption of innocence, replacing it with a
presumption of guilt. Bland, 958 S.W.2d at 659; State v. Tuggle, 639 S.W.2d 913, 914
(Tenn. 1982). The defendant bears the burden of proving why the evidence was
insufficient to support the conviction. Bland, 958 S.W.2d at 659; Tuggle, 639 S.W.2d at
914. On appeal, the “State must be afforded the strongest legitimate view of the evidence
and all reasonable inferences that may be drawn therefrom.” State v. Vasques, 221 S.W.3d
514, 521 (Tenn. 2007).

                                           - 22 -
        Moreover, under Tennessee Rule of Criminal Procedure 29, a trial court “shall order
the entry of judgment of acquittal of one or more offenses charged in the indictment,
presentment, or information after the evidence on either side is closed if the evidence is
insufficient to sustain a conviction of such offense or offenses.” Tenn. R. Crim. P. 29(b).
Whether to grant a motion for judgment of acquittal is a question of law, and the trial court
must look at the State’s evidence in the light most favorable to the State and must “allow
all reasonable inferences from it in the State’s favor; to discard all countervailing evidence,
and if then, there is any dispute as to any material determinative evidence, or any doubt as
to the conclusion to be drawn from the evidence of the State,” the trial court must deny the
defendant’s motion for judgment of acquittal. State v. Hall, 656 S.W.2d 60, 61 (Tenn.
Crim. App. 1983). In ruling on a motion for judgment of acquittal, the trial court looks at
the legal sufficiency of the evidence and does not weigh the evidence. Id. “The standard
by which the trial court determines a motion for a judgment of acquittal is, in essence, the
same standard that applies on appeal in determining the sufficiency of the evidence after a
conviction[,]” whether, when the evidence is viewed in the light most favorable to the State,
any rational juror could have found the defendant guilty of the offense beyond a reasonable
doubt. State v. Collier, 411 S.W.3d 886, 893-94 (Tenn. 2013).

       The identity of the perpetrator is “an essential element of any crime.” State v. Rice,
184 S.W.3d 646, 662 (Tenn. 2006). Identity may be established with circumstantial
evidence alone, and the “jury decides the weight to be given to circumstantial evidence,
and [t]he inferences to be drawn from such evidence . . . .” Id. (internal quotation marks
omitted). The question of identity is a question of fact left to the trier of fact to resolve.
State v. Crawford, 635 S.W.2d 704, 705 (Tenn. Crim. App. 1982).

                            a. Count One: Aggravated Robbery

        As pertinent here, aggravated robbery is robbery that is “accomplished with a deadly
weapon or by display of any article used or fashioned to lead the victim to reasonably
believe it to be a deadly weapon[.]” Tenn. Code Ann. § 39-13-402(a)(1) (2016). “Robbery
is the intentional or knowing theft of property from the person of another by violence or
putting the person in fear.” Tenn. Code Ann. § 39-13-401(a) (2016). “A person commits
theft of property if, with intent to deprive the owner of property, the person knowingly
obtains or exercises control over the property without the owner’s effective consent.”
Tenn. Code Ann. § 39-14-103(a) (2016).

       Here, the victim testified that Defendant forced her at gunpoint to drive her car to
an apartment complex, where he left her and took her vehicle and driver’s license. The
victim testified that she was “absolutely positive” that Defendant was the person who
threatened her with a gun and stole her vehicle. The victim stated that Defendant made a
phone call while she was driving and that he gave her address to the person on the other
                                            - 23 -
end of the call with instructions to “kill everyone in the home” if he went to jail for stealing
her car. Defendant was apprehended six days later after a police chase in which Defendant
and Co-Defendant Hendricks wrecked the victim’s vehicle. Defendant also had possession
of the victim’s driver’s license. The evidence was overwhelming that Defendant put the
victim in fear with a deadly weapon and intentionally stole her property.

                           b. Especially Aggravated Kidnapping

        As relevant here, especially aggravated kidnapping is false imprisonment
“[a]ccomplished with a deadly weapon or by display of any article used or fashioned to
lead the victim to reasonably believe it to be a deadly weapon[.]” Tenn. Code Ann. § 39-
13-305(a)(1) (2016). “A person commits the offense of false imprisonment who knowingly
removes or confines another unlawfully so as to interfere substantially with the other’s
liberty.” Tenn. Code Ann. § 39-13-302(a) (2016).

       When Defendant forced the victim into her car at gunpoint to drive to an apartment
complex, he confined her unlawfully and interfered substantially with her liberty while
using a deadly weapon. The evidence was sufficient to support Defendant’s conviction for
especially aggravated kidnapping.

            c. Evading Arrest in a Motor Vehicle with Risk of Death or Injury

       “It is unlawful for any person, while operating a motor vehicle on any street, road,
alley or highway in this state, to intentionally flee or attempt to elude any law enforcement
officer, after having received any signal from the officer to bring the vehicle to a stop.”
Tenn. Code Ann. § 39-16-603(b)(1) (2016). “If the flight or attempt to elude creates a risk
of death or injury to innocent bystanders, pursuing law enforcement officers, or other third
parties, a violation of this subsection (b) is a Class D felony.” Tenn. Code Ann. § 39-16-
603(b)(3)(B) (2016).

        “A person is criminally responsible as a party to an offense, if the offense is
committed by the person’s own conduct, by the conduct of another for which the person is
criminally responsible, or by both.” Tenn. Code Ann. § 39-11-401(a) (2016). As pertinent
here, a person is criminally responsible for the conduct of another when, “[a]cting with
intent to promote or assist the commission of the offense, or to benefit in the proceeds or
results of the offense, the person solicits, directs, aids, or attempts to aid another person to
commit the offense[.]” Tenn. Code Ann. § 39-11-402(2) (2016). Criminal responsibility
is not a separate crime but instead a theory by which the State may prove the defendant’s
guilt based upon another person’s conduct. State v. Osborne, 251 S.W.3d 1, 16 (Tenn.
Crim. App. 2007) (citing State v. Mickens, 123 S.W.3d 355, 389-90 (Tenn. Crim. App.
2003)).
                                             - 24 -
       “[U]nder the theory of criminal responsibility, presence and companionship with
the perpetrator of a felony before and after the commission of the crime are circumstances
from which an individual’s participation may be inferred.” State v. Phillips, 76 S.W.3d 1,
9 (Tenn. Crim. App. 2001). In order to be convicted of the crime, the evidence must
establish that the defendant in some way knowingly and voluntarily shared in the criminal
intent of the crime and promoted its commission. State v. Maxey, 898 S.W.2d 756, 757
(Tenn. Crim. App. December 8, 1994); State v. Foster, 755 S.W.2d 846, 848 (Tenn. Crim.
App. 1988).

        Detective Moore testified that, after he “ran a tag” on the victim’s vehicle and
learned that it was stolen, he followed the car at a safe distance. When the car suddenly
began to accelerate at a high rate of speed and almost caused a wreck, Detective Moore
activated his blue lights. The car continued to evade Detective Moore’s pursuit, speeding
through rush hour traffic. Detective Moore explained that the vehicle “crossed into
oncoming traffic two separate times” and almost caused an accident. Officer Caruth also
testified that he saw the vehicle pass by him, he pulled out behind it, and activated his blue
lights. He chased the vehicle until it crashed at a home on Neely’s Bend.

        Officer Caruth testified that, after the accident, Co-Defendant Hendricks exited the
driver’s side first, indicating to him that Co-Defendant Hendricks was the driver during the
chase. Defendant exited after Co-Defendant Hendricks, and the two co-defendants
attempted to elude the officers on foot. Defendant’s “presence and companionship” with
Co-Defendant Hendricks “before and after the commission of the crime” of evading arrest
in a motor vehicle are circumstances from which Defendant’s participation in the crime
may be inferred. Phillips, 76 S.W.3d at 9. Moreover, Defendant’s attempted flight on foot
with Co-Defendant Hendricks following the crash was sufficient to establish that
Defendant knowingly and voluntarily shared in the criminal intent of evading arrest in a
motor vehicle and promoted its commission. Maxey, 898 S.W.2d at 757; Foster, 755
S.W.2d at 848. The evidence was sufficient to support Defendant’s conviction for evading
arrest in a motor vehicle with risk of injury or death to bystanders under a theory of criminal
responsibility.

                  d. Theft of Property valued between $1,000 to $10,000

       As previously explained, the evidence was overwhelming that Defendant took the
victim’s car without her consent. The victim testified that, at the time of the offense, her
vehicle was worth $8,000 or $9,000. The evidence was sufficient to support Defendant’s
conviction for theft of property valued between $1,000 and $10,000.




                                            - 25 -
                                       5. Sentencing

       Defendant argues that his sentences are excessive because the trial court considered
Defendant’s juvenile convictions as part of his criminal history and because the trial court
did not give proper weight to the mitigating factor of Defendant’s very difficult childhood.

       The State concedes that the trial court erred in considering Defendant’s juvenile
record under enhancement factor (1) but asserts that the trial court could have considered
his juvenile record under enhancement factor (16). The State contends that the trial court
acted well within its broad discretion in determining how much weight to afford the
mitigating factor.

       When the record clearly establishes that the trial court imposed a sentence within
the appropriate range after a “proper application of the purposes and principles of our
Sentencing Act,” this court reviews the trial court’s sentencing decision under an abuse of
discretion standard with a presumption of reasonableness. State v. Bise, 380 S.W.3d 682,
707 (Tenn. 2012). The party challenging the sentence on appeal bears the burden of
establishing that the sentence was improper. Tenn. Code Ann. § 40-35-401 (2018),
Sentencing Comm’n Cmts.

       To facilitate meaningful appellate review, the trial court must state on the record the
factors it considered and the reasons for imposing the sentence chosen. Tenn. Code Ann.
§ 40-35-210(e) (2018); Bise, 380 S.W.3d at 706. While the trial court should consider
enhancement and mitigating factors, such factors are advisory only. See Tenn. Code Ann.
§ 40-15-114 (Supp. 2015); see also Bise, 380 S.W.3d at 699 n.33, 704; State v. Carter, 254
S.W.3d 335, 346 (Tenn. 2008). A trial court’s “misapplication of an enhancement or
mitigation factor does not invalidate the sentence imposed unless the trial court wholly
departed from the 1989 Act, as amended in 2005.” Bise, 380 S.W.3d at 706.

        The sentencing ranges for the offenses of conviction for a Range I standard offender
are as follows:

    Aggravated robbery, a Class B felony: range of eight to twelve years. Tenn. Code
     Ann. §§ 39-13-402, 40-35-112(a)(2) (2018). Defendant received ten years’
     incarceration with an eighty-five percent release eligibility.

    Especially aggravated kidnapping, a Class A felony: range of fifteen to twenty-five
     years. Tenn. Code Ann. §§ 39-13-305, 40-35-112(a)(1) (2018). Defendant received
     nineteen years’ incarceration with a 100 percent release eligibility.


                                            - 26 -
     Evading arrest in a motor vehicle with risk of death or injury, a Class D felony:
      range of two to four years. Tenn. Code Ann. §§39-16-603, 40-35-112(a)(4) (2018).
      Defendant received three years’ incarceration with a thirty percent release
      eligibility.

     Theft of property valued between $1,000 and $10,000, a Class D felony: range of
      two to four years. Tenn. Code Ann. §§ 39-14-103, 40-35-112(a)(4) (2018).
      Defendant received three years’ incarceration with a thirty percent release
      eligibility.

        As the State concedes, we agree that the trial court misapplied enhancement factor
(1), that Defendant “has a previous history or criminal convictions or criminal behavior, in
addition to those necessary to establish the appropriate range,” because it relied on
Defendant’s juvenile convictions for this enhancement factor. Tenn. Code Ann. § 40-35-
114(1) (2018); See State v. Jackson, 60 S.W.3d 738, 742 (Tenn. 2001) (finding that the
enhancement factors for extensive criminal history and for adjudication of juvenile
delinquency are “mutually exclusive”). However, the trial court could have applied
enhancement factor (16), that Defendant “was adjudicated to have committed a delinquent
act or acts as a juvenile that would constitute a felony if committed by an adult.” Tenn.
Code Ann. § 40-35-114(16); See State v. Michael S. Jackson, No. W1999-00358-CCA-R3-
CD, 2000 WL 33912548, at *5 (Tenn. Crim. App. Nov. 9, 2000) (noting that the trial court
improperly applied enhancement factor (1) but stating that the juvenile enhancement factor
applied), aff’d, 60 S.W.3d 738 (Tenn. 2001). As a juvenile, Defendant was adjudicated
delinquent for aggravated robbery,2 which would have been a felony conviction had he
been an adult. Tenn. Code Ann. § 39-13-402(2)(b). Moreover, the trial court imposed
mid-range sentences after considering

        (1) the evidence received at the sentencing hearing; (2) the pre[-]sentence
        report; (3) the principles of sentencing and arguments as to sentencing
        alternatives; (4) the nature and characteristics of the criminal conduct
        involved; (5) evidence and information offered by the parties on the

        2
          Defendant’s presentence report states that his juvenile record is attached; however, his juvenile
record does not appear in the record on appeal. In its written sentencing determination, the trial court stated:

                 While [D]efendant does not have any prior convictions as an adult, his juvenile
        record reflects that he was adjudicated delinquent of two charges of evading arrest,
        aggravated robbery, aggravated criminal trespass, resisting a stop, frisk, or arrest, and
        disorderly conduct. The [c]ourt recognizes that some of these offenses would only be
        misdemeanors if [D]efendant had been convicted of them as an adult. However, the [c]ourt
        is very concerned by [D]efendant’s delinquency for aggravated robbery, particularly in
        light of [D]efendant’s actions in this case.
                                                    - 27 -
       enhancement and mitigating factors; (6) statistical information provided by
       the administrative office of the courts as to sentencing practices for similar
       offenses in Tennessee; (7) the result of the validated risk and needs
       assessment conducted by the department and contained in the presentence
       report; and (8) the potential for rehabilitation or treatment.

Because the trial court could have applied enhancement factor (16), the enhancement of
the sentence was not improper.

        Moreover, the trial court applied mitigating factor (13), “any other factor consistent
with the purposes” of sentencing, when it determined that Defendant’s life experiences
were “extraordinarily difficult.” Tenn. Code Ann. § 40-35-113(13) (2018). It also found
a mitigating factor to be that Defendant voluntarily released the victim alive. While
Defendant argues that the trial court should have given his mitigating factors greater
weight, “a trial court’s weighing of various mitigating and enhancement factors [is] left to
the trial court’s sound discretion.” Carter, 254 S.W.3d at 345. In other words, “the trial
court is free to select any sentence within the applicable range so long as the length of the
sentence is ‘consistent with the purposes and principles of [the Sentencing Act].’” Id. at
343. Based upon the seriousness of Defendant’s conduct, we conclude that the trial court
did not abuse its discretion in determining the weight to be afforded the mitigating factors
and in imposing concurrent, mid-range sentences for each count. The sentences were not
excessive, and Defendant is not entitled to relief.

                                        Conclusion

       For the foregoing reasons, the judgments of the trial court are affirmed.


                                               ____________________________________
                                               ROBERT L. HOLLOWAY, JR., JUDGE




                                            - 28 -